JOHN HANCOCK STRATEGIC SERIES ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77D Policies with Respect to Security Investments On June 7, 2011, the Board of Trustees approved the following change to the investment policy regarding the use of preferred securities: For John Hancock Strategic Income Fund: The fund may also invest in preferred stock securities and other types of debt securities. The Fund may invest in all types of debt securities. The debt securities in which the Fund may invest include bonds, debentures, notes (including variable and floating rate instruments), preferred and preference stock securities, zero coupon bonds, payment-in-kind securities, increasing rate note securities, participation interest, multiple class pass through securities, collateralized mortgage obligations, stripped debt securities, other mortgage-backed securities, asset-backed securities and other derivative debt securities.
